DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7 and 10-17 are pending.
Claims 2, 8-9 and 18-20 are cancelled.

EXAMINER’S COMMENT
The Bibliographic Data sheet is being withdrawn and a new Bibliographic Data sheet is being submitted in order to change the title of the instant application back to the title that was originally submitted by Applicant.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1, 3-7 and 10-17 are allowed.

Regarding claim 12, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.

HWANG et al. (US 2020/0333034 A1) teaches network connected home appliance, such as clothes care apparatus, control using learning based on neural network to continuously optimize settings based on learning about the appliance state and the user information.
CHOI (US 2017/0350067 A1) teaches network connected clothes treating apparatus control using usage patterns and time points. The times points include when clothes are added to or taken out from the clothes treating apparatus. The time points are statistically determined to perform optimal temperature control.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
deriving a predicted taking-out time for taking out clothes in a storage space of the clothes treating apparatus by analyzing the weather information, the operation information of the at least one connected device, and the at least one of the position information, the movement information, or the biometric information of the user using a taking-out time prediction algorithm, by the controller; 
performing reinforcement learning by analyzing a difference between an actual taking-out time when the user actually takes out the clothes and the predicted taking-out time, by the controller; and
updating a deep learning model for deriving the predicted taking-out time such that the difference between the actual taking-out time and the predicted taking-out time is reduced.

While CHOI (US 2017/0350067 A1) teaches determining estimated time that a user will take previously-stored clothes out, and Camilus et al. (US 2019/0378020 A1) teaches determining optimal settings for building equipment based on reinforcement learning, the prior art do not teach: deriving a predicted taking-out time… ; performing reinforcement learning… ; and updating a deep learning model… , as recited in the claim and as part of the totality of the claim.


Independent claim 1 includes similar limitations and reasons for allowance as independent claim 12.
Claims 3-7 and 10-11 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-7 and 10-11 are allowable.
Claims 13-17 are dependent claims of claim 12. The claim 12 is allowable, and therefore, claims 13-17 are allowable.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116